Case 3:18-cV-00186-KRG-I\/|PK Document 20 Filed 12/19/18 Page 1 of 14

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF PENNSYLVANIA

TARENCE M. MOSEY
Plaintiff.

VS.

l\/IICHAEL JOHNSTON, Warden
of Blair County Jail; ABBIE TATE,
Deputy Warden of Blair County
Jail; COURTNEY MCCLAIN
Nurse of Blair County Jail; and
JENNIFER CRAWFORD Nurse
Supervisor of Blair County Jail

Defendants.

 

CIVIL ACTION NO. 3:18-cv-186

Honorable Kirn R. Gibson
Magistrate Judge Maureen P. Kelly

ELECTRONICALLY FILED

JURY TRIAL DEMANDED

ANSWER AND AFFIRMATIVE DEFENSES

NOW COMES Defendants, MICHAEL JOHNSTON and ABBIE TATE, by

and through their counsel, Mary Lou Maierhofer, Esquire of the law firm of

Margolis Edelstein and files this Answer and Affirrnative Defenses to Plaintiff’ s

Cornplaint of Which the following is a statement

I. JURISDICTION & VENUE

 

l. Denied as conclusions of law. lt is further denied that

Plaintiff has a basis for any relief under the facts and circumstances pled by

Plaintiff and that Federal Rules of Civil Procedure Rule 65 is applicable under the

facts and circumstances of Plaintiff’s Complaint.

2. Adinitted.

Case 3:18-cV-00186-KRG-I\/|PK Document 20 Filed 12/19/18 Page 2 of 14

Il. PLAINTIFF

3. Admitted.

III. DEFENDAN'I`S

4. Denied as conclusions of laW. By Way of further response, it is
admitted that Defendant Michael Johnston Was employed by the County of Blair as
the Warden of the Blair County Prison located at 419 Market Square Alley,
Hollidaysburg, Blair County Pennsylvania, 16648 under the facts and
circumstances of Plaintiff` s Complaint.

5. Denied as conclusions of laW. By Way of further response, it is
admitted that Defendant Abbie Tate Was employed by the County of Blair as the
deputy Warden of the Blair County Prison located at 419 Market Square Alley,
Hollidaysburg, Blair County Pennsylvania, 16648 under the facts and
circumstances of Plaintiff’ s Complaint.

6.-7. Neither admitted nor denied in that said allegations are directed to
parties other than these answering Defendants. If a response is deemed required,

denied.
IV. FACTS

REFUSAL & INADEOUATE MEDICAL CARE

Case 3:18-cv-00186-KRG-|\/|PK Document 20 Filed 12/19/18 Page 3 of 14

8.-9. Neither admitted nor denied in that said allegations are directed to
parties other than these answering Defendants. lf a response is deemed required,
denied.

lO. Denied as conclusions of law. By way of further response, it is
specifically denied that there was “inadequate food distribution to the jail;” the
HVAC was inoperative; and there was a “spread of black mold” under the facts
and circumstances of Plaintiff`s Complaint. All allegations of injuries and/or
damages are denied. The remaining allegations are directed to parties other than
these answering Defendants. If a response is deemed required, denied.

ll. Neither admitted nor denied in that said allegations are directed to
parties other than these answering Defendants. If a response is deemed required,
denied.

12. lt is admitted that Plaintiff was transferred from the Blair County
Prison to SCI-Camp Hill. All allegations of injuries and/or damages are denied.
The remaining allegations are denied.

UNSAFE. HAZARDOUS, & UNSANITARY CONDITIONS

l3. Denied as conclusions of law. By way of further response, it is

specifically denied there was “internal sanitary conditions” under the facts and

circumstances of Plaintiff s Complaint.

Case 3:18-cv-00186-KRG-|\/|PK Document 20 Filed 12/19/18 Page 4 of 14

l4. Denied. By way of further response, the cell was intended for l4
inmates.

15.-16. Denied. By way of further response, all allegations of injuries
and/or damages are denied. lt is specifically denied that the answering Defendants
were advised through lnmate Grievances that there were problems and/or failed to
respond under the facts and circumstances set forth in Plaintiff s Complaint. lt is
averred that Plaintiff failed to exhaust the administrative process for such alleged
issues under the facts and circumstances of Plaintiff s Complaint.

l7.-18. Denied as conclusions of law. By way of further response, all

allegations of injuries and/or damages are denied.

RETALIATION & PRETRIAL DETAINEE PUNlSHl\/IENT

 

l9. Denied as conclusions of law. By way of further response, it is
specifically denied that Plaintiff complained to either Warden Johnston and/or
Deputy Warden Tate about any racial and/or derogatory comments made by any
staff member.

20. Denied as conclusions of law. By way of further response, it is
specifically denied that Plaintiff was harassed by Warden Johnston, Deputy
Warden Tate and/or any of the Correctional Officers under the facts and

circumstances of Plaintiff’ s Complaint.

Case 3:18-cv-00186-KRG-|\/|PK Document 20 Filed 12/19/18 Page 5 of 14

21 .-22. Denied as conclusions of law. By way of further response, it is
specifically denied that Plaintiff was placed in segregation as a source of
punishment. The remaining allegations are denied.

23. Denied as conclusions of law.

V. EXHAUSTION OF LEGAL REMEDIES

24. Denied as conclusions of law. By way of further response, it is
specifically denied Plaintiff exhausted the administrative process for the alleged
issues under the facts and circumstances of Plaintiff" s Complaint.

Vl. LEGAL CLAlMS

25. Either admitted or denied for reasons set forth above, all of which are
incorporated herein as if fully set forth at length.

26.- 29. Denied as conclusions of law. lt is specifically denied that Plaintiff
has set forth valid causes of action under the facts and circumstances of Plaintiff’s
Complaint. All allegations of injuries and/or damages are denied. Strict proof of
same is demanded at the time of trial.

30.-31. Neither admitted nor denied in that said allegations are directed to
parties other than these answering Defendants. lf a response is deemed required,
denied under the facts and circumstances of Plaintiff’ s Complaint.

32.-33. Denied as conclusions of law. lt is specifically denied that Plaintiff

has set forth valid causes of action under the facts and circumstances of Plaintiff’ s

Case 3:18-cv-00186-KRG-|\/|PK Document 20 Filed 12/19/18 Page 6 of 14

Complaint. All allegations of injuries and/or damages are denied. Strict proof of
same is demanded at the time of trial.

34.-36. Denied as conclusions of law. lt is specifically denied that Plaintiff
has set forth valid causes of action under the facts and circumstances of Plaintiff s
Complaint. All allegations of injuries and/or damages are denied. Strict proof of
same is demanded at the time of trial.

Vll. PREVIOUS LAWSUITS

37. lt is admitted that Plaintiff previously filed a federal action in which
he was presented by an attorney. The remaining allegations are denied in that after
reasonable investigation, these Defendants lack information sufficient upon which

to form an opinion or respond to same.

Vlll. PRAYER FOR RELIEF

 

38.- 45. Denied for reasons set forth above all of which are incorporated
herein by reference thereto as if the same were set forth at length. Denied as
conclusions of law. lt is specifically denied these Defendants violated Plaintiff’s
civil rights under the facts and circumstances set forth herein. All allegations of
injuries and/or damages are denied. Strict proof of same is demanded at the time
of trial.

WHEREFORE, Defendants prays that Plaintiff’ s Complaint be dismissed

with prejudice and Defendants are awarded costs and counsel fees.

Case 3:18-cv-00186-KRG-|\/|PK Document 20 Filed 12/19/18 Page 7 of 14

AFFIRMATIVE DEFENSES
FIRST AFFIRMATIVE DEFENSE
46. Plaintiff’s Complaint fails to state a claim upon which relief can be
granted against these Defendants.
SECOND AFFIRMATIVE DEFENSE
47. Defendants used the proper and necessary policies and procedures
under the facts and circumstances of Plaintiff’s Complaint.
THIRD AFFIRMATIVE DEFENSE
48. Plaintiffs claims are barred, in whole or in part, because of his failure
to exhaust administrative remedies and/or take those steps that are pre-requisites to
filing litigation, specifically under the Prison Litigation Reform Act.
49. Plaintiff’ s litigation is “abusive litigation” as defined under 42
Pa.C.S.A. §66()2(f).
FOURTH AFFIRMATIVE DEFENSE
50. Defendants assert the applicability of absolute immunity for some
and/or all of the Plaintiff’ s claims.
FIFTH AFFIRMATIVE DEFENSE
51. Plaintiff’ s claims are barred, in whole or in part, to the extent that his

requested relief is not available under the statutes at issue and/or applicable law.

Case 3:18-cv-00186-KRG-|\/|PK Document 20 Filed 12/19/18 Page 8 of 14

SIXTH AFFIRMATIVE DEFENSE
52. Plaintiff’ s claims are barred, in whole or in part, due to the fact he
had waived his rights and/or was released from the Blair County prison.
SEVENTH AFFIRMATIVE DEFENSE
53. Defendants assert they are entitled to good faith qualified immunity
for all of the Plaintiff’ s claims.
EIGHTH AFFIRMATIVE DEFENSE
54. Defendants acted in objectively reasonable manners under the facts
and circumstances of Plaintiff’ s Complaint.
NINTH AFFIRMATIVE DEFENSE
55. Plaintiffs alleged damages are speculative and, in many instances,
are unavailable as a matter of law.
TENTH AFFIRMATIVE DEFENSE
56. Plaintiff s claims are barred, in whole or in part, by his failure to
mitigate or minimize his alleged damages that these Defendants expressly deny.
ELEVENTH AFFIRMATIVE DEFENSE
57. Plaintiff has failed to set forth any cause of action under 42 U.S.C.
§1983, any violations of his Constitution rights.
TWELFTH AFFIRMATIVE DEFENSE

58. Plaintiff’ s claims are barred to the extent that Plaintiff cannot

Case 3:18-cv-00186-KRG-|\/|PK Document 20 Filed 12/19/18 Page 9 of 14

establish a causal connection between the purported protected activity and any
purported improper behavior by Defendant.
THIRTEENTH AFFIRMATIVE DEFENSE
59. Plaintiff, as a matter of law, is not entitled to any damages
FOURTEENTH AFFIRMATIVE DEFENSE
60. Plaintiff’ s claims are barred, in whole or in part, because Plaintiff
lacks standing to request the relief sought.
FIFTEENTH AFFIRMATIVE DEFENSE
6 l. Plaintiff, as a matter of law, is not entitled to compensatory damages.
SIXTEENTH AFFIRMATIVE DEFENSE
62. No Constitutional violation occurred as a result of or was causally
connected to any policy, practice or custom as well as any action and/or inaction
by Defendants.
SEVENTEENTH AFFIRMATIVE DEFENSE
63. Plaintiff’s claims, including any damages, are barred by superseding
or intervening causes.
EIGHTEENTH AFFIRMATIVE DEFENSE
64. These Defendant asserts the applicability of the Political Subdivision

Tort Claims Act to the extent applicable.

Case 3:18-cv-00186-KRG-|\/|PK Document 20 Filed 12/19/18 Page 10 of 14

NINETEENTH AFFIRMATIVE DEFENSE
65. Defendants acted in an objectively reasonable and legally permitted
manner under the facts and circumstances set forth in Plaintiffs Complaint.
TWENTIETH AFFIRMATIVE DEFENSE
66. Plaintiff has failed to set forth valid legal claims as the actions and/or
inactions of these Defendants were not done in bad faith or in willful, wanton,
outrageous, reckless and/or malicious manner under the facts and circumstances of
Plaintiff’ s Complaint.
TWENTY -ONE AFFIRMATIVE DEFENSE
67. Defendant reserves the right to amend this Answer to include
additional responses and/or affirmative defenses.
WHEREFORE, Defendants prays that Plaintiff’ s Complaint be dismissed
with prejudice and Defendants are awarded costs and counsel fees.
JURY TRIAL DEMANDED
MARGOLIS EDELSTEIN
By: /s/ l\/lary Lou Maierhofer
Mary L0u Maierhofer, Esquire
Attorney for Defendants MlCHAEL JOHNSTON
and ABBlE TATE
mmaierhofer@margolisedelstein.com
P.A. l.D. No.: 62175
P.O. Box 628

Hollidaysburg, PA 16648
(814) 695-5064/Fax: (814) 695-5066

10

Case 3:18-cv-00186-KRG-|\/|PK Document 20 Filed 12/19/18 Page 11 of 14

VERI.FICATION

l,, Abbie Tate. hereby acknowledge that l am a Defendant in this action_; that l have read
the Answer and Affirmative Defenses to Plaintiff"s Complaint and that the facts stated therein
are true and correct to the best of my knowledge, information and beliet`. I understand that false
statements may subject me to penalties of the 18 USC § 1621 . This Verit'rcation is made subject

to 28 USC § 1746 relating to unsworn declarations under penalty of perjury.

 

Abbie 'l"ate, Warden

DA’[‘E; /Z 'M

Case 3:18-cv-00186-KRG-|\/|PK Document 20 Filed 12/19/18 Page 12 of 14

VERIFICATION

I, Michael Johnston, hereby acknowledge that I am a Defendant in this action; that I
have read the Answer and Affirmative Defenses to Plaintiff’s Complaint, and that the facts stated
therein are true and correct to the best of my knowledge, information and belief. l understand
that false statements may subject me to penalties of the 18 USC § 1621. This Verification is

made subject to 28 USC § 1746 relating to unsworn declarations under penalty of perjury.

MW

Michael Johnston, Former Warden

DATE;__ l l 510 Y

Case 3:18-cv-00186-KRG-|\/|PK Document 20 Filed 12/19/18 Page 13 of 14

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF PENNSYLVANIA

TARENCE M. MOSEY

 

ClVlL ACTlON NO. 3:18-cv-186

Plaintiff. Honorable Kim R. Gibson
Magistrate Judge Maureen P. Kelly
vs.
MlCHAEL JOHNSTON, Warden ELECTRONICALLY FlLED
Of Blair County Jail; ABBIE TATE,
Deputy Warden of Blair County
Jail; COURTNEY MCCLAIN
Nurse of Blair County Jail; and JURY TRIAL DEMANDED
JENNIFER CRAWFORD Nurse
Supervisor of Blair County Jail
Defendants.
CERTIFICATE OF SERVICE

 

l, Mary Lou Maierhofer, Esquire of the law firm of Margolis Edelstein,
hereby certify that on the 19th of December 2018, l have served the Answer and
Affirmative Defenses upon Plaintiff through first class postage paid to the below
addresses and through electronic mail counsel who represents other Defendants as

follows:

Legal Mail

Smart CommunicationsfPADOC
Tarence M. Mosey Inmate No. 4444
P.O. Box 33028

St. Petersburg, FL 33733

John R. Ninosky, Esquire

Marshall Dennehey Warner Coleman & Goggin

100 Corporate Center Drive, Suite 201

Camp Hill, PA 17011
iminoskv@lndwcg.com

11

Case 3:18-cv-00186-KRG-|\/|PK Document 20 Filed 12/19/18 Page 14 of 14

MARGOLIS EDELSTEIN

 

By: /s/ Mary Lou Maierhofer
Mary Lou Maierhofer, Esquire
Attorney for Defendants MlCHAEL JOHNSTON
and ABBIE TATE
mmaierhofer@margolisedelstein.com
P.A. l.D. No.: 62175
P.O. Box 628
Hollidaysburg, PA 16648
(814) 695-5064/Fax: (814) 695-5066

12

